UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1800


R. FRANCIS DIPRETE,

                    Plaintiff - Appellant,

             v.

950 FAIRVIEW STREET, LLC; MICHAEL STRAMIELLO; MICHAEL
COSOLA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:15-cv-00034-JPJ-PMS)


Submitted: March 26, 2018                                         Decided: April 10, 2018


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


R. Francis DiPrete, Appellant Pro Se. Robert Lucas Hobbs, ELLIOTT, LAWSON &
MINOR, PC, Bristol, Virginia, for Appellee Michael Cosola.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       R. Francis DiPrete seeks to appeal the district court’s order granting summary

judgment to Michael Cosola, one of the three Defendants against whom DiPrete filed his

complaint. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), DiPrete and the other Defendants,

Michael Stramiello and 950 Fairview Street, LLC, stipulated to the voluntary dismissal

without prejudice of DiPrete’s claims against those Defendants. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).

       Because the Rule 41(a)(1)(A)(ii) stipulated dismissal without prejudice of DiPrete’s

claims against Stramiello and 950 Fairview Street, LLC, created a nonfinal split judgment,

the summary judgment order DiPrete seeks to appeal—the dismissal as to Cosola—is

neither a final order nor an appealable interlocutory or collateral order. See Waugh Chapel

S., LLC v. United Food & Commercial Workers Union Local 27, 728 F.3d 354, 359 (4th

Cir. 2013) (discussing the use of voluntary dismissal to manufacture jurisdiction over

otherwise interlocutory orders); Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

623 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand

the case to the district court for further proceedings. * We dispense with oral argument




       *
        Proceedings on remand could include reinstatement of the claims against
Stramiello and 950 Fairview Street, LLC, or a stipulation that the claims against those
Defendants be dismissed with prejudice.

                                             2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             3